DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The amendments made to the claims are to correct format, antecedent basis, and clarity issues. The amendments to the abstract are made to correct format issues and remove a reference to the purported merits of the invention.
The application has been amended as follows: 
The abstract is amended as follows
A busbar and constructive variations thereof, which has a closed tubular format, based on single, double and triple walls, 
The claims are amended as follows:
1.  A constructive arrangement, applied to high-current primary or secondary busbars, used in low and medium voltage electric cabinets, wherein a busbar length, as well as an upper flange 

2. The constructive arrangement, according to claim 1, wherein the busbar 

3. The constructive arrangement, according to claim 1, wherein the busbar 



5. The constructive arrangement, according to claim 4, wherein the triple wall 

6. The constructive arrangement, according to claim 4, wherein the central double wall 

7. The constructive arrangement, according to claim 1, wherein it has a constructive variation called a beam busbar a same an inner beam structure an upper beam structure

8. The constructive arrangement, according to claim 1, wherein it presents a constructive variation called a single busbar with a central flange and an internal reinforcement 

9. The constructive arrangement, according to claim 8, wherein it presents a dual fitting constructive variation a central flange and an internal reinforcement 
 
10. The constructive arrangement, according to claim 1, wherein it presents a constructive variation called a single busbar with a central flange 

11. The constructive arrangement, according to claim 10, wherein a single busbar with side flanges 


Reasons for Allowance

Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a constructive arrangement, applied to high-current primary or secondary busbars, used in low and medium voltage electric cabinets, wherein a busbar is obtained by extrusion, profiling or bending process, in a continuous manner, wherein the busbar presents a triple wall in its lower portion, which has central holes equidistant to each other along its entire length;  above the triple wall is a central structure, in tubular format, substantially cubic, containing a real wall in V-format, where the vertex extends inwardly of the busbar; above the central structure is a double wall, which has central holes equidistant to each other along its entire length, as well as an upper flange in its uppermost portion, where the double walls are spaced apart. 
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2-11 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. 

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847                                                                                                                                                                                                        /TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847